Exhibit 10.1

 



CONSENT AND SIXTH AMENDMENT TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This CONSENT AND SIXTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT,
dated as of July 18, 2018 (this “Agreement”), is by and among LIBERTY TAX, INC.,
a Delaware corporation (formerly known as JTH Holding, Inc., the “Borrower”),
JTH TAX, INC., a Delaware corporation (“JTH”), LTS PROPERTIES, LLC, a Virginia
limited liability company (“Properties”), LTS SOFTWARE INC., a Virginia
corporation (“Software”), WEFILE INC., a Virginia corporation (“Wefile”), JTH
FINANCIAL, LLC, a Virginia limited liability company (“JTH Financial”), JTH
PROPERTIES 1632, LLC, a Virginia limited liability company (“1632”), SIEMPRETAX+
LLC, a Virginia limited liability company (formerly known as Hispanic Tax, LLC,
“Siempretax”), JTH TAX OFFICE PROPERTIES, LLC, a Virginia limited liability
company (“JTH Office”), ACA HEALTHQUEST, LLC, Virginia limited liability company
(“ACA Healthquest”), JTH NEW VENTURES, LLC, a Virginia limited liability company
(“JTH New Ventures”), JTH COURT PLAZA, LLC, a Virginia limited liability company
(“JTH Court Plaza”), JTH PUBLISHING, LLC, a Virginia limited liability company
(“JTH Publishing”), and 360 ACCOUNTING SOLUTIONS LLC, a Virginia limited
liability company (formerly known as Tiger Business Services, LLC, “360
Accounting”, and together with JTH, Properties, Software, Wefile, JTH Financial,
1632, Siempretax, JTH Office, ACA Healthquest, JTH New Ventures, JTH Court
Plaza, and JTH Publishing, collectively, the “Subsidiary Guarantors”, and
together with the Borrower, collectively, the “Loan Parties” and individually, a
“Loan Party”), SUNTRUST BANK, in its capacity as administrative agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
defined below) and as issuing bank (the “Issuing Bank”) and swingline lender
(the “Swingline Lender”), and the Lenders party hereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

RECITALS

A.       The Lenders have extended credit to the Borrower pursuant to that
certain Revolving Credit and Term Loan Agreement dated as of April 30, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), entered into by and among the Borrower, the Lenders and the
Administrative Agent.

B.       The Obligations of the Borrower under the Credit Agreement have been
guaranteed by each of the Subsidiary Guarantors pursuant to that certain
Subsidiary Guaranty Agreement dated as of April 30, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty”), by and among the Subsidiary Guarantors and the Administrative Agent.

C.        The Loan Parties have requested that the Administrative Agent and the
Lenders (i) consent to the Change in Control transaction as more fully described
herein and (ii) make certain amendments to the Credit Agreement.

D.        The Administrative Agent and the Lenders have agreed to do so, but
only pursuant to the terms set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



 

 

1.       Estoppel, Acknowledgement and Reaffirmation. Each of the Loan Parties
hereby acknowledges and agrees that the Obligations of each of the Loan Parties
under the Credit Agreement constitute valid and subsisting obligations of the
Loan Parties to the Lenders that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind. The Loan Parties
hereby further acknowledge the Loan Parties’ obligations under the respective
Loan Documents to which they are party. Each of the Loan Parties hereby: (i)
acknowledges that it has granted Liens in favor of the Administrative Agent
pursuant to, and is a party to, the Security Documents (including, with respect
to the Subsidiary Guarantors, pursuant to certain supplements to the Security
Documents executed by such Guarantors); (ii) reaffirms that each of the Liens
created and granted in or pursuant to the Security Documents is valid and
subsisting as of the date hereof; (iii) agrees that such Liens shall continue in
effect as security for all Obligations; and (iv) agrees that this Agreement
shall in no manner impair or otherwise adversely affect such Liens.

2.       Consent to Change in Control. Notwithstanding anything to the contrary
set forth in the Credit Agreement or the other Loan Documents, the
Administrative Agent and Lenders hereby consent to the Change in Control
transaction whereby (A) John Hewitt (or one or more Persons Controlled by John
Hewitt) shall cease to own or Control securities collectively possessing the
power to appoint or elect a majority of the members of the Board of Directors of
the Borrower, and (B) a majority of the seats on the Board of Directors of the
Borrower shall thereafter cease to be occupied by Persons who were either (y)
nominated or elected by the vote or other action of John Hewitt (or one or more
Persons Controlled by John Hewitt) or (z) appointed by directors so nominated or
elected; provided that (i) such transaction shall be consummated on or before
July 31, 2018; (ii) John Hewitt shall not, after the consummation of such
transaction, acquire ownership or Control of securities possessing the power to
appoint or elect a majority of the members of the Board of Directors of the
Borrower; and (iii) John Hewitt shall, prior to or immediately upon consummation
of such transaction, resign his position as chairman and as a member of the
Board of Directors of the Borrower. If any Change in Control that does not
satisfy the foregoing conditions shall occur or exist or, if after the
consummation of such transaction John Hewitt shall acquire ownership or Control
of securities possessing the power to appoint or elect a majority of the members
of the Board of Directors of the Borrower, the occurrence or existence of either
such event shall constitute an immediate Event of Default.

3.       Amendments to Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement shall be amended as follows:

(a)        The definition of “Aggregate Revolving Commitment Amount” in Section
1.1 of the Credit Agreement is hereby amended by adding the following sentence
to the end of such definition: “As of July 18, 2018, the Aggregate Revolving
Commitment Amount equals $170,000,000.”

(b)       Section 2.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Loan Lender severally agrees to make Revolving Loans,
ratably in proportion to its Revolving Pro Rata Share, to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (a) such Revolving Loan Lender’s
Revolving Credit Exposure exceeding such Revolving Loan Lender’s Revolving
Commitment; (b) the sum of the aggregate Revolving Credit Exposures of all
Revolving Loan Lenders exceeding the Aggregate Revolving Commitment Amount; or
(c) if there shall have occurred any delisting of the Borrower’s common stock
from the NASDAQ Global Market® Exchange, the sum of the aggregate Revolving
Credit Exposures of all Revolving Loan Lenders exceeding $50,000,000; provided
that the foregoing limitation set forth in this clause (c) shall apply only
until such time as the Borrower has satisfied all requirements set forth in
Section 5.1(a) hereof with respect to the Fiscal Year of the Borrower ended
April 30, 2018. During the Availability Period, the Borrower shall be entitled
to borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default or should any of the
conditions set forth in Section 3.2 not be satisfied or waived as provided in
this Agreement.



 

 

(c)       The first sentence of Section 2.13(e) of the Credit Agreement is
hereby amended and restated as follows:

If (i) at any time, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.9 or
otherwise or (ii) at any time after (x) the occurrence of any delisting of the
Borrower’s common stock from the NASDAQ Global Market® Exchange and prior to (y)
the date on which the Borrower has satisfied all requirements set forth in
Section 5.1(a) hereof with respect to the Fiscal Year of the Borrower ended
April 30, 2018, the Revolving Credit Exposure of all Lenders exceeds
$50,000,000, in either case, the Borrower shall immediately repay Swingline
Loans and Revolving Loans in an amount equal to such excess, together with all
accrued and unpaid interest on such excess amount and any amounts due under
Section 2.20.

(d)       The following new Section 5.14 is hereby added to the Credit
Agreement:

Section 5.14. Beneficial Ownership. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation (31 C.F.R. §
1010.230).

(e)       Schedule II to the Credit Agreement is hereby amended and restated in
its entirety in form attached hereto as Schedule II.

4.       Post-Closing Covenant. On or before the date that is thirty (30) days
after the Effective Date, the Loan Parties shall execute and deliver to the
Administrative Agent (a) certain security agreements and similar instruments, as
reasonably requested by the Administrative Agent, for the purpose of perfecting
Liens in favor of the Administrative Agent on certain intellectual property
assets of the Loan Parties and (b) a corrected stock certificate for JTH Tax,
Inc. (f/k/a Liberty Merger Sub, Inc.) and related stock power.

5.       Payment of Fees and Expenses. Promptly upon demand therefore, the Loan
Parties shall reimburse the Administrative Agent and the Lenders for all
reasonable and documented fees and expenses of the Administrative Agent and the
Lenders (including without limitation, all fees and expenses of counsel to the
Administrative Agent) incurred in connection with the Loan Documents, including
without limitation this Agreement.

6.       Effectiveness; Conditions Precedent. This Agreement shall become
effective as of the date hereof (the “Effective Date”) when, and only when, each
of the following conditions shall have been satisfied or waived, in the sole
discretion of the Administrative Agent:



 

 

(a)       The Administrative Agent shall have received counterparts of this
Agreement duly executed by each of the Loan Parties, Lenders constituting the
Required Lenders and the Administrative Agent.

(b)       The Administrative Agent shall have received reimbursement from the
Borrower (which reimbursement shall be made directly to the Administrative
Agent’s counsel) for all reasonable fees and costs of counsel to the
Administrative Agent incurred in connection with this Agreement and the other
Loan Documents through the Effective Date.

7.       Incorporation of Agreement. Except as specifically modified herein, the
terms of the Loan Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or any Lender
under the Loan Documents, or constitute a waiver or amendment of any provision
of the Loan Documents, except as expressly set forth herein. The breach in any
material respect of any provision or representation under this Agreement shall
constitute an immediate Event of Default, and this Agreement shall constitute a
Loan Document.

8.       Representations and Warranties. Each of the Loan Parties represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(a)       No Default or Event of Default exists on and as of the Effective Date.

 

(b)       After giving effect to this Agreement, the representations and
warranties of the Loan Parties contained in the Loan Documents are true,
accurate and complete on and as of the Effective Date to the same extent as
though made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date (in which case they shall be
true, accurate and complete as of such earlier date).

 

(c)       Each of the Loan Parties has the full power and authority to enter
into, execute and deliver this Agreement and perform its obligations hereunder,
under the Credit Agreement, and under each of the Loan Documents to which it is
a party. The execution, delivery and performance by each of the Loan Parties of
this Agreement, and the performance by each of the Loan Parties of the Credit
Agreement and each other Loan Document to which it is a party, in each case, are
within such Person’s powers and have been authorized by all necessary corporate,
limited liability or partnership action of such Person.

 

(d)       This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(e)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.

 

(f)       The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organizational documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

 



 

 

(g)       The Obligations are not reduced or modified by this Agreement and are
not subject to any offsets, defenses or counterclaims.

9.       Release. In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Agreement, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of their respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives and affiliates
(hereinafter, all of the above collectively referred to as the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any of the
Loan Parties may have or claim to have against any member of the Lender Group
arising prior to the Effective Date.

10.       No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns. No other Person shall have or be
entitled to assert rights or benefits under this Agreement.

11.       Entirety. This Agreement and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.

12.       Counterparts; Electronic Delivery. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Agreement by facsimile or other electronic means
shall be effective as an original.

13.       No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against any member of the Lender Group
arising from any action by such Persons, or failure of such Persons to act under
the Loan Documents on or prior to the date hereof.

14.       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Virginia, without regard to conflicts or choice of
law principles that would require application of the laws of another
jurisdiction, and applicable United States federal law. THIS WAIVER AND
AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE COMMONWEALTH OF VIRGINIA.

15.       Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in the Credit Agreement are hereby incorporated by reference, mutatis mutandis.

16.       Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.



 

 

17.       Miscellaneous.

 

(a)       Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

(b)       Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(c)       Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Loan Documents, the provision contained in this Agreement shall
govern and control.

[Signature pages follow]

 

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



BORROWER: LIBERTY TAX, INC., a Delaware corporation           By:  /s/ Michael
S. Piper   Name:  Michael S. Piper    Title: Vice President and Chief Financial
Officer         SUBSIDIARY GUARANTORS: JTH TAX, INC., a Delaware corporation    
      By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice
President and Chief Financial Officer       LTS PROPERTIES, LLC, a Virginia
limited liability company       By:  JTH TAX, INC., its Manager          
By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President and
Chief Financial Officer       LTS SOFTWARE INC., a Virginia corporation        
  By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President
and Chief Financial Officer       WEFILE INC., a Virginia corporation          
By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President and
Chief Financial Officer       JTH FINANCIAL, LLC, a Virginia limited liability
company           By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title:
Vice President and Chief Financial Officer    

 

 

 



  JTH PROPERTIES 1632, LLC, a Virginia limited liability company       By:  JTH
FINANCIAL, LLC, its Manager           By:  /s/ Michael S. Piper   Name:  Michael
S. Piper    Title: Vice President and Chief Financial Officer       SIEMPRETAX+
LLC, a Virginia limited liability company       By:  LIBERTY TAX, INC., its
Manager           By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title:
Vice President and Chief Financial Officer       JTH TAX OFFICE PROPERTIES, LLC,
a Virginia limited liability company       By:  LIBERTY TAX, INC., its Manager  
        By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice
President and Chief Financial Officer       ACA HEALTHQUEST, LLC, a Virginia
limited liability company       By:  LIBERTY TAX, INC., its Manager          
By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President and
Chief Financial Officer       JTH NEW VENTURES, LLC, a Virginia limited
liability company       By:  JTH FINANCIAL, LLC, its Manager           By:  /s/
Michael S. Piper   Name:  Michael S. Piper    Title: Vice President and Chief
Financial Officer    

 

 

 



  JTH COURT PLAZA, LLC, a Virginia limited liability company       By:  JTH TAX,
INC., its Manager           By:  /s/ Michael S. Piper   Name:  Michael S. Piper 
  Title: Vice President and Chief Financial Officer       JTH PUBLISHING, LLC, a
Virginia limited liability company       By:  JTH TAX, INC., its Manager        
  By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President
and Chief Financial Officer       360 ACCOUNTING SOLUTIONS LLC, a Virginia
limited liability company       By:  JTH TAX, INC., its Manager          
By:  /s/ Michael S. Piper   Name:  Michael S. Piper    Title: Vice President and
Chief Financial Officer         [Signature pages continue]    

 

 

 



ADMINISTRATIVE AGENT: SUNTRUST BANK,    as Administrative Agent, Issuing Bank
and    Swingline Lender            By:  /s/ David Bennett   Name:  David Bennett
  Title:  Director     LENDERS: SUNTRUST BANK,    as a Lender           
By:  /s/ David Bennett   Name:  David Bennett   Title:  Director       CITIZENS
BANK OF PENNSYLVANIA,    as a Lender            By:  /s/ Peggy Sanders  
Name:  Peggy Sanders   Title:  Senior Vice President        BANK OF AMERICA,
N.A.,    as a Lender            By:  ___________________   Name:    Title:      
branch banking and trust company,    as a Lender           
By:  ____________________
  Name:    Title:       FIRST TENNESSEE BANK NATIONAL ASSOCIATION,    as a
Lender            By:  /s/ K. A. Sherman   Name:  K. A. Sherman   Title:  Senior
Vice President    

 

 

 



  BMO HARRIS FINANCING, INC.,    as a Lender            By:  /s/ Bridget
Garavalia   Name:  Bridget Garavalia   Title:  Director       FIFTH THIRD BANK, 
  as a Lender            By:  /s/ Terick R. Hinze   Name:  Terick R. Hinze  
Title:  Vice President       SYNOVUS BANK,    as a Lender            By:  /s/
Blake Gober   Name:  Blake Gober   Title:  Corporate Banking            
[Signature pages end]



 

 

 

